             Case 1:19-cr-00766-ALC Document 15 Filed 07/31/20 Page 1 of 1




                                                                                   July 31, 2020
By ECF
Hon. Andrew L. Carter
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:    United States v. Johnny Nunez Garcia
              19 Cr. 7665 (ALC)

Dear Judge Carter:

       I represent Johnny Nunez Garcia in the above matter. I write to respectfully request a 30-day
adjournment of the upcoming August 10, 2020 conference to allow for review of discovery and
continued plea negotiations. To give Mr. Garcia and our defense team time to review discovery and
explore the possibility of a resolution, I respectfully ask the Court to reschedule the upcoming
conference to a Monday, Tuesday, or Friday in September.

       The defense consents to the exclusion of time under the Speedy Trial Act until the next
conference. AUSA Frank Balsamello informed me that the Government consents to the defense’s
request for an adjournment.

       Thank you for the Court’s consideration of this request.

                                            Very truly yours,

                                                    /s/

                                            Aaron Mysliwiec
                                            Chris Madiou
                                            Attorneys for Johnny Nunez Garcia


cc:    AUSAs Frank Balsamello & Adam Hobson
